Citation Nr: 1520424	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts granted service connection on a secondary basis (to the Veteran's service-connected left ankle disability) and assigned an initial 10 percent rating pursuant to Diagnostic Code 5260 for his post-operative residuals left meniscectomy with osteoarthritis (referred to hereinafter as "left knee disability").  He appealed this determination.

In May 2010, the Board remanded this matter for processing.  In November 2013, the Veteran testified before the undersigned at a hearing at the aforementioned RO.  His friend J.C. observed but did not testify.  The Board remanded for additional development in January 2014.  In October 2014, the Board denied an increased schedular rating under Diagnostic Code 5260 but granted a separate 10 percent schedular rating pursuant to Diagnostic Code 5259.  An extraschedular rating further was denied, and it was determined that consideration of a TDIU as a component of this matter was not required.  The Veteran once again appealed this determination, but only with respect to a TDIU.

A Joint Motion for Partial Remand (JMPR), signifying that an agreement had been reached between the Veteran and VA, was submitted to the United States Court of Appeals for Veterans Claims (Court) in March 2015.  The Court granted the JMPR in an Order dated later in March 2015.  It called for the portion of the Board's decision addressing a TDIU to be vacated and for that issue to be remanded back to the Board.  As such, it is before the Board anew for readjudication.  

Review of the Veteran's claims file reveals that readjudication cannot occur yet, however.  This matter accordingly is REMANDED for additional development.  Please note that this matter has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

REMAND

As the Board set forth in October 2014, entitlement to a TDIU must be considered in an initial increased rating or increased rating context when expressly raised by the Veteran or his representative or otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board concluded that neither the Veteran nor his representative had expressly raised the issue as it relates to an initial increased rating for his service-connected left knee disabilities.  The Board then concluded that the issue was not otherwise reasonably raised by the evidence.  Emphasis was placed on whether or not any employment, regardless of the type and whether the Veteran had a previous history of such, is possible in doing so.  The JMPR deemed this an incorrect heightened legal standard.

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Here, this includes compliance with the JMPR granted by the Court.  The Board must apply the correct legal standard, in other words.  The Board was not directed to undertake any specific action(s) in this regard.  The Board accordingly will exercise its discretion by first setting forth the correct legal standard.  Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment.  38 C.F.R. § 4.16(a) (2014).  

A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to a service-connected disability(ies) rated at less than 100 percent. 38 C.F.R. § 4.16(a) (2014). The claimant's education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). If warranted for a claimant with one service-connected disability, a TDIU is granted on a schedular basis if that disability is rated at 60 percent or more. 38 C.F.R. § 4.16(a) (2014). It is granted on a schedular basis for a claimant with more than one service-connected disability where one such disability is rated at 40 percent or more and the combined rating for all such disabilities is 70 percent or more. Id. 

Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one with respect to the aforementioned 60 percent and 40 percent requirements.  Id.  The 70 percent combined rating requirement is derived not by simply adding together their evaluations but by use of a combined ratings table. 38 C.F.R. § 4.25 (2014).  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2014).  Referral to the Director of the Compensation and Pension Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Now, the Board turns to readdress whether entitlement to a TDIU must be considered as a component of the Veteran's initial increased rating for his service-connected left knee disabilities.  It is reiterated that this, and not actually entitlement to a TDIU, was the question before the Board in October 2014.  This therefore remains the question before the Board now.  The correct legal standard must be utilized with respect to entitlement to a TDIU, and it obviously informs whether such has been raised.  In light of the Veteran's appeal to the Court, discussion anew of whether entitlement to a TDIU has been otherwise reasonably raised by the evidence is unnecessary.  Neither the Veteran nor his representative had expressly raised entitlement to a TDIU as of October 2014.  That he appealed to the Court thereafter equates with him expressly raising entitlement to a TDIU, however.  

The correct legal standard unfortunately cannot be applied at this time.  A remand is required so that additional development can be undertaken.  The Veteran waived his right to a remand and requested that the Board proceed with adjudication in April 2015 correspondence.  However, it related only to a remand for review in the first instance of new evidence submitted by him.  No such evidence was submitted.  Undertaking additional development prior to Board adjudication of the Veteran's entitlement to a TDIU is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has duties to notify and to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding the duty to notify, VA must inform the claimant prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How ratings and effective dates are assigned, if applicable, should the benefit(s) sought be granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice regarding a TDIU has not been provided.  On remand indeed is the first opportunity to do so, since entitlement to a TDIU previously was not deemed to have been raised.  While it has been raised only with respect to the Veteran's left knee disabilities, he also is service-connected for a left ankle disability as noted above and for a left shoulder disability.  The notice should address them all since all are relevant under the correct legal standard.

The duty to assist includes making as many requests as necessary to obtain pertinent records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  Pertinent private records must be submitted by the claimant, or the claimant must provide enough information to identify and locate them along with an authorization for their release so that an initial request and if necessary one or more follow-up requests can be made.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  VA and private treatment records are available, but the most recent are from early 2014.  A request or requests for updated records of both types must be made.  The Board indeed has constructive notice of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board does not have such notice of private treatment records, which is why the Veteran must actively participate in their procurement.

If a VA medical examination and/or VA medical opinion has been provided, VA's duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination and/or opinion are/is adequate when it allows the Board to perform a fully informed adjudication.  Id.  The Veteran has had VA medical examinations concerning his left knee, left ankle, and left shoulder, most recently in February 2014.  None included a VA medical opinion on whether or not he is unable to secure or follow a substantially gainful occupation due to one or more of these service-connected disabilities, though some addressed his resultant limitations to include those as work.  It is unknown at this time if more in this regard is needed, as the updated VA and private treatment records may prove sufficient.  Consideration of the necessity of a VA medical examination complete with a VA medical opinion thus should be undertaken on remand.  

At least currently, a TDIU can be awarded only on an extraschedular basis.  Here, the Veteran's service-connected left knee disability under Diagnostic Code 5260 is rated at 10 percent, as is his other service-connected left knee disability under Diagnostic Code 5259.  His service-connected left ankle disability is rated at 30 percent.  His service-connected left shoulder disability is rated at 10 percent.  His combined rating for all service-connected disabilities is 50 percent.  In other words, the percent requirements for a schedular TDIU are not met even if such disabilities are considered as one due to each affecting the musculoskeletal body system, each sharing a common etiology, and all except the left shoulder affecting the left lower extremity.  Consideration of the necessity of referral to the Director of the Compensation and Pension Service thus should be undertaken on remand.

A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Provide the Veteran with a notice letter regarding a TDIU as it relates to his service-connected left knee disabilities as well as his service-connected left ankle and left shoulder disabilities.  It shall include information regarding the criteria for establishing a TDIU, the evidence required to do so, and the Veteran's and VA's respective duties for obtaining evidence.  It also must discuss how effective dates are assigned.  Attach the standard TDIU application form to the letter, and request that the Veteran complete and submit it.  Place a copy of the letter in the claims file, and send a copy to the Veteran's representative.  

2.  Make as many requests as necessary to obtain all updated VA treatment records regarding the Veteran.  Associate all records received with the claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned, and place a copy of such notification in the claims file.

3.  Ask the Veteran to either submit any updated private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned, and place a copy of such notification in the claims file.

4.  Then, consider the necessity of undertaking other actions.  One such action may be arranging for the Veteran to undergo an appropriate VA medical examination complete with a VA medical opinion regarding the impact his service-connected left knee disabilities, left ankle disability, and left shoulder disability have on his ability to secure or follow a substantially gainful occupation.  Specifics in this regard, like the type of work he is capable and not capable of performing as well as accommodations and limitations he faces while working, should be discussed in any such opinion.  Another such action may be referral to the Director of the Compensation and Pension Service for extraschedular consideration.

5.  Finally, readjudicate entitlement to a TDIU.  Issue a rating decision if the determination is favorable.  Issue a supplemental statement of the case (SSOC) if it is unfavorable.  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




(CONTINUED ON NEXT PAGE)

It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, as noted above, expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

